August 31, 2006


Mr. Roger S. McCabe
Mehaffy & Weber
P.O. Box 16
Beaumont, TX 77704
Mr. Dale M. Tingleaf
Tingleaf & Associates
820 Gessner, Suite 1445
Houston, TX 77024

RE:   Case Number:  04-0737
      Court of Appeals Number:  09-03-00589-CV
      Trial Court Number:  B-163,853

Style:      PORT NECHES-GROVES INDEPENDENT SCHOOL DISTRICT
      v.
      PYRAMID CONSTRUCTORS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Lolita Ramos  |